UNPUBLISHED ORDER
                                Not to be cited per Circuit Rule 53


               United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                          January 17, 2006

                                                 Before

                          Hon. William J. Bauer, Circuit Judge
                          Hon. Kenneth F. Ripple, Circuit Judge
                          Hon. Ilana Diamond Rovner, Circuit Judge

No. 03-3681

UNITED STATES OF AMERICA,                                         Appeal from the United States
         Plaintiff-Appellee,                                      District Court for the Eastern
                                                                  District of Wisconsin.
                v.
                                                                  No. 03 CR 10
PAUL HENNINGSEN,
         Defendant-Appellant.                                     J. P. Stadtmueller,
                                                                  Judge.

                                              ORDER

       On remand under United States v. Paladino, 401 F.3d 471 (7th Cir. 2005),1 the district judge
found no reason to disturb defendant-appellant Paul Henningsen’s original sentence “in light of the parties’
agreement that re-sentencing is unnecessary”. See District Court order of December 9, 2005. We agree.

         The court minutes of a status conference (docket entry no. 71) held on November 22, 2005, reveal
that defendant Henningsen’s attorney informed the district judge that Henningsen completed his sentence
and paid all financial obligations and is now on supervised release. The notes of the hearing further
reveal that counsel then advised the court that he was “not seeking any action upon the court”, and the
government added that the case had become moot.

       Both parties were offered the opportunity to respond to the district court order of December 9,
2005, before we finally resolve the appeal. No one filed a response. Accordingly,

       IT IS ORDERED that the sentence imposed by the district court is AFFIRMED as defendant has
abandoned any issue regarding his original sentence on appeal.



        1
          Contrary to our first opinion in this case, 387 F.3d 585, we did not vacate defendant’s
sentence. United States v. Henningsen, 402 F.3d 748 (7th Cir. 2005) (Henningsen II).